Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 20 withdrawn
Claim 21 new
Claim 7 canceled
Claim 1-6, 8-19 and 21 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 11-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (PG Pub 2012/0088066 A1) in view of Sugiyama (PG Pub 2014/0320728 A1), and in further view of Shoji (JP 2015/123592 A, English translation).
Consider Claim 1, Aytug teaches the process of forming an article by coating a substrate with the nano structured layer (abstract). Aytug teaches the process to include substrate (12) coated with nano structured layer (14) having first side adjacent to the substrate surface (30) and a opposite second side (figure 1, [0019]), where the nano structured layer is made of silicon oxide with 65.9 weight % and boron oxide with 27.3 weight % [0071], both oxides are in first and second glass phase respectively. Aytug teaches the heating process form a composition that has spinodal decomposition region [0077]. Aytug teaches the heating process of the glass layer, including the second side, forming spinodal decomposition region [0077], where the spinodal decomposition process during heat treatment include phase separation portion [0057], having inter-penetrating network of silicon oxide domain and boron oxide domains (Figs. 5-6). Aytug teaches the aging process using acid such as hydrogen fluoride [0059] to remove most or all of the boron oxide material from the glass layer [0057], forming nano size pores [0058]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Aytug does not teach the resulted glass layer having graded properties.
However, Sugiyama is in the process of porous glass layer on a substrate (abstract), teaches the process of forming glass layer where the phase separation is subject to etching to remove the non-silicon oxide phase [0028], resulting in a porous gradient regions where the porosity increases gradually from the surface of the substrate to the opposite side of the substrate [0033]. Sugiyama teaches a region between “region 0” and “region A” adjacent to the first side of the substrate have 0% porosity (Fig. 4B, [0034]), thus the same original concentration of components as before the etching process.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Aytug with Sugiyama to etch the glass layer gradient manner having plurality of porosity at the second side of the layer and almost zero porosity at the first side, to provide with the reduced transmittance of the glass layer [0082].
The combined Aytug (with Sugiyama) teaches the glass layer being graded layer where the first side have zero porosity leading to having silicon oxide with 65.9 weight % and boron oxide with 27.3 weight % [0071] as similar to the original concentration since no boron oxides was removed, and the second side where almost all of the boron oxide was removed by etching process [0057] leading to having silicon oxide with 65.9 weight % and boron oxide with 1.0 weight % or less. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
The combined Aytug (with Sugiyama) does not teach carbon/diffusing coating the glass layer prior heating.
However, Shoji is in the prior art of forming a water repellent glass layer with excellent transparency and scratch resistance (abstract), teaches process of forming glass layer (borosilicate glass) as a phase-separable glass on top of a resin base/substrate (page 4, step 2), and the process of applying for photothermal (light-to-heat) conversion layer on top of the phase-separable glass prior to the step of locally heating step (page 4, step 8 and page 18, last paragraph). Shoji teaches the photothermal (light–to–heat) converging layer comprises carbon black (page 19, last paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Aytug (with Sugiyama) with Shoji to coat carbon layer onto the second side of the glass layer as diffusion layer prior to the heating step, to provide with carbon layer that absorbs light source wavelength during irradiation/heating to reduce damage to the glass layer and limit heating region (page 19, first paragraph).
Consider Claims 4-5, the combined Aytug (with Sugiyama and Shoji) teaches the etching for a time-period sufficient to remove substantially all of the boron oxide with an acid (Aytug, [0057]-[0058]).
Consider Claim 6, the combined Aytug (with Sugiyama and Shoji) teaches the acid treatment etch the glass layer (Aytug, [0057]), where the instant case teaches the acid removes the carbon layer. Leading, the process of removing the carbon layer with acid prior to removing the boron oxide from the glass layer, performing graded layer.
Consider Claim 11, the combined Aytug (with Sugiyama and Shoji) teaches the graded layer thickness 1-1000 nm (Aytug, [0036]).
Consider Claim 12, the combined Aytug (with Sugiyama and Shoji) teaches the graded layer having inner region (region A) adjacent to the substrate with zero porosity, middle region (region B) with first plurality of porosity having an average pore size, and an outer region (region C/D) close to the second surface with second plurality of porosity (Sugiyama, Fig. 4B).
Consider Claim 13, the combined Aytug (with Sugiyama and Shoji) teaches glass layer is borosilicate layer (Aytug, [0025]) where the inner region (region A) adjacent to the first side as a non-phase separated layer (Sugiyama, [0091]), leading to the inner region being completely about 100% of a non-phase separated borosilicate glass layer. The combined Aytug (with Sugiyama) teaches outer region/second side having most or all of the boron oxide removed (Aytug, [0057]) with the remaining material as silicon oxide, leading to having about 100% silicon oxide/silica material.
Consider Claims 14-15, the combined Aytug (with Sugiyama and Shoji) teaches the glass/graded layer with thickness of thickness 1-1000 nm (Aytug, [0036]), and where the porous to thickness ratio is equal to or less than 0.60 (Sugiyama, [0033]), and where the porosity increases from the first side to the second side (Sugiyama, Fig. 4B). For a about 1.8 micron layer thickness, Sugiyama teaches the pore size in the first side (boundary between region 0 and region A) have about 0% porosity with 0 nm size at 1.8 µm depth, and where the region A increases to about 10% porosity at about 1.6 µm depth, and in region B the porosity is about 15% at about 1.5 µm depth, and in region C the porosity is about 22% at about 0.9 µm depth, and in region D is about 25% at about 0.5 µm depth at the second side of the graded layer (Sugiyama, Fig. 4B). Therefore, for a thickness of about 900 nm (half 1.8 µm) the calculated the pore size in the first side (boundary between region 0 and region A) would be about 0% porosity with 0 nm size at 0.9 µm depth, and where the region A increases to about 10% porosity at about 0.8 µm depth, and in region B the porosity is about 15% at about 0.75 µm depth, and in region C the porosity is about 22% at about 0.45 µm depth, and in region D is about 25% at about 0.25 µm depth at the second side of the graded layer, with the calculated pore size at each region to be the following, region A with pore size 0-54 nm (first plurality of pores), region B 54 – 67 nm, region C 67 – 98 nm, region D 98 – 112 nm (second plurality of pores). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 16, the combined Aytug (with Sugiyama and Shoji) teaches the glass/graded layer with thickness of thickness 1-700 nm (Aytug, [0036]), where the graded layer includes region A, region B, region C, and region D (Sugiyama, [Fig. 4B]). Leading to having inner region (region A) with 150 nm, and middle region (region B-C) with 300 nm, and outer region (region D) with 250 nm.
Consider Claim 21, the combined Aytug (with Sugiyama and Shoji) teaches the heating of the glass layer (Aytug, [0077]) where the glass layer having a side second side (Aytug, Fig. 2), where the second side of the glass layer is coated with carbon layer as diffusion layer (Shoji, page 4, step 8, and page 19, last paragraph). Where following the instant application, the carbon material is light absorbing materials and heating treatment of this carbon coating, that is applied to the outer surface, results in localized surface heating [0012]. Therefore, the process of heating the applied carbon layer/diffusion layer to the second side of the glass layer, as taught in the combined Aytug (with Sugiyama and Shoji), would result in the localized surface heating of the second layer, following the instant application.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (PG Pub 2012/0088066 A1) in view of Sugiyama (PG Pub 2014/0320728 A1), and in further view of Shoji (JP 2015/123592 A, English translation), and in further view of Gotoh (US Pat. 5,514,440)
Consider Claims 2-3, the combined Aytug (with Sugiyama and Shoji) teaches the process of heat treatment in claim 1.
The combined Aytug (with Sugiyama and Shoji) does not teach the heating with flash lamp/pulsed laser.
However, Gotoh is in the art of heat-treating pre-pits having spinodal decomposition layer to form phase separation (Col. 6, lines 42-46), teaches the process of heating with the laser beam (Col. 6, lines 42-46) and a pulse like process (Fig. 5), and alternatively heating with xenon flash lamp (Col. 8, lines 1-8).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Aytug (with Sugiyama and Shoji) with Gotoh to heat treat the glass layer with xenon flash lamp and/or pulsed laser beam, to provide with a reflectivity increase of 70% or more (Col. 8, lines 1-8 and Col. 6, lines 42-46).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aytug (PG Pub 2012/0088066 A1) in view of Sugiyama (PG Pub 2014/0320728 A1), and in further view of Shoji (JP 2015/123592 A), and in further view of Schulten (US Pat. 6,200,916 B1).
Consider Claim 8, the combined Aytug (with Sugiyama and Shoji) teaches the forming of carbon/ diffusing layer.
The combined Aytug (with Sugiyama and Shoji) does not teach the carbon thickness.
However, Schulten is in the art of coating a glass porous material with carbon layer (Col. 2, line 62 to Col. 3, line 4), teaches the carbon thickness ranges from 5 nm – 4000 nm (Col. 3, lines 12-14).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Aytug (with Sugiyama and Shoji) with Schulten to form carbon coating with the claimed thickness, to provide with reasonable expectation of success.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (PG Pub 2012/0088066 A1) in view of Sugiyama (PG Pub 2014/0320728 A1), and in further view of Shoji (JP 2015/123592 A, English translation), and in further view of Hershler (US Pat. 3,856,404).
Consider Claims 9-10, the combined Aytug (with Sugiyama and Shoji) teaches the forming of porous glass layer.
The combined Aytug (with Sugiyama and Shoji) does not teach depositing hydrophobic silane layer onto the porous second side of the graded layer.
However, Hershler is in the art of forming porous/micro-capillary glass substrate (abstract), teaches the process of coating silane material onto the silica/glass capillary walls forming hydrophobic silane layer glass –silane covalent coupling (Col. 5, lines 41-50).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Aytug (with Sugiyama and Shoji) with Hershler to coat and form hydrophobic silane layer, to provide with a hydrophobic layer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aytug (PG Pub 2012/0088066 A1) in view of Sugiyama (PG Pub 2014/0320728 A1), and in further view of Shoji (JP 2015/123592 A, English translation), and in further view of Barney (PG pub 2004/0033882 A1).
Consider Claim 17, the combined Aytug (with Sugiyama and Shoji) teaches the forming of porous graded layer.
The combined Aytug (with Sugiyama and Shoji) does not teach filling the pores with aerogel material.
However, Barney is in the art of forming nano porous substrate having 60-80 % silica material and 0.1-1.0 % of boron material (abstract), teaches the impregnating of the porous portion with aerogel [0011].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Aytug (with Sugiyama and Shoji) with Barney to fill the pores with aerogel, to provide with highly insulative and high tensile strength material [0011].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (PG Pub 2012/0088066 A1) in view of Sugiyama (PG Pub 2014/0320728 A1), and in further view of Shoji (JP 2015/123592 A, English translation), and in further view of Barney (PG pub 2004/0033882 A1), and in further view Sui (Synthesis and Formation of Silica Aerogel Particles by a Novel Sol-Gel Route in Supercritical Carbon Dioxide).
Consider Claims 18-19, the combined Aytug (with Sugiyama and Shoji) teaches the filling the porous graded layer with aerogel and the step drying [0018]. 
The combined Aytug (with Sugiyama and Shoji) does not teach filling the pores with aerogel material.
However, Sui is the process of forming aerogel (abstract), teaches the forming of aerogel nanoparticles from sol-gel process (abstract).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Aytug (with Sugiyama and Shoji) with Sui to deposit aerogel sol gel solution forming nanoparticles in the porous graded layer, to minimize aggregation of the aerogel nanoparticles within the pores (abstract).

Response to Arguments
Applicant’s arguments, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1-6, 8-19 and 21 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aytug with Sugiyama and Shoji. 

In light of the applicant argument regarding the prior art of Serizawa, is moot in view of the new non-final rejection with the newly applied prior art of Shoji. As the prior art of Shoji disclose the carbon coating of glass layer prior to the heating step, and the prior art of Shoji is an analogous art in area of forming glass layer with excellent transparency and excellent scratch resistance having a porous structure, and forming spinodal type structure (abstract).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718